Title: To George Washington from Major General Robert Howe, 18 April 1780
From: Howe, Robert
To: Washington, George


          
            Dear Sir
            Highlands [N.Y.] 18th April 1780
          
          Col. Hay this Moment tells me that He is under the Necessity of setting out to-Morrow Morng by four oClock for Head Quarters, in Consequence of Directions sent him by Major Genl Greene—Not having Time to go into a Detail of the Circumstances from which this Army have so amazingly suffered for Want of Provision & Forage, I am glad that He will have an Opportunity of seeing your Excellency, as he is amply possesed of every requisite Information, & will I doubt not communicate them to you—That Neglects have happen’d in some of the executive Staff Officers, I have Reasons to imagine; & I am pursuing every Measure in my Power to trace to their Source those Errors which have contributed to occasion Distresses to the Army, injurious to them in particular, & to the Public in general.
          But that our principal Sufferings owe Their Origin to the Want of Cash in the Quarter Master’s, Commissary, & Forage Departments is a Truth as Melancholy as demonstrable—& I wish with all my Soul very disagreeable Consequences may not ensue.
          I beg Leave to refer your Excellency to Col. Hay for those Particulars which I have not Time to enumerate, & of which he is so well qualified to give you a Detail.
          I cannot however conclude without expressing, in the Sincerity of my Heart, how much Service the Army, & the Public owe to the truly laudable Exertions of Col. Hay, & whose Conduct has the strongest Claim to the Attention of his Country. I am Dear Sir With the greatest Respect & Regard Your Excellency’s most obedient Humble Servant
          
            Robert Howe
          
        